IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-91,598-02


                     EX PARTE JOSE EDUARDO ANGUIANO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W16-59903-O(B) IN THE 203RD DISTRICT COURT
                              FROM DALLAS COUNTY


          Per curiam.

                                           OPINION

          Applicant was convicted of indecency with a child         and sentenced to eight years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

          Applicant contends that he was denied his right to an appeal due to a breakdown in the

system. Based on the record, the trial court has found that counsel failed to timely file a notice of

appeal.

          Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).. Applicant may

file an out-of-time appeal of his conviction in cause number F-1659903-P from the 203rd District

Court of Dallas County. Within ten days from the date of this Court’s mandate, the trial court shall
                                                                                                      2

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him on direct appeal. All deadlines shall be

calculated as if Applicant was sentenced on the date of this Court’s mandate. Should Applicant

decide to appeal, he must file a written notice of appeal in the trial court within thirty days from the

date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: June 9, 2021
Do not publish